Citation Nr: 1419304	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-34 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.    

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent.

4.  Entitlement to a compensable rating for shell fragment wound scars of the cervical spine and bilateral lower extremities.  

5.  Entitlement to a total disability rating for compensation by reason of individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and from a June 2011 rating decision by the RO in Salt Lake City, Utah.  The Veteran testified at a Travel Board hearing in September 2013.  Additional evidence was submitted by the Veteran with a waiver of RO review in September 2013.  Some of the evidence is duplicative of evidence already of record.  However, as the claim for a cervical spine disability is being granted and the remaining claims are being remanded, the Veteran is not prejudiced by the Board's adjudication of the issues on appeal.  

The issues of entitlement to an increased ratings for PTSD and shell fragment wound scars and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).

In September 2013, at the time of the Board hearing, the Veteran raised a claim of entitlement to service connection for a lumbar spine disability.  That issue has not been developed for appellate review.  It is therefore referred to the AOJ for appropriate disposition.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Service connection for a cervical spine disability was last denied in an October 2006 rating decision.  The Veteran did not appeal that decision.

2.  The evidence received since the October 2006 rating decision is new and raises a reasonable possibility of substantiating a claim for service connection for a cervical spine disability.  

3.  The Veteran has a cervical spine disability that is attributable to active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for a cervical spine disability has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The Veteran has a cervical spine disability that is the result of active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally submitted a claim of entitlement to service connection for a cervical spine disability in May 2006.  The claim was denied by the RO in an October 2006 rating decision.  Notice of the denial and notice of appellate rights were provided in October 2006.  The Veteran did not appeal the decision and the October 2006 RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for a cervical spine disability may now be considered on the merits only if new and material evidence has been received since the time of the prior final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the evidence consisted of the Veteran's service medical records; a May 2006 magnetic resonance imaging (MRI) of the cervical spine from a private provider; and VA examination reports dated in June 1974 and August 2006.  

The service medical records show that the Veteran sustained multiple fragment wounds of the chest, abdominal wall, left arm, and both legs with no artery or nerve involvement in September 1969 following a mine explosion.  

The MRI revealed mild multilevel degenerative foraminal stenosis and prominent degenerative disc disease and marginal spurring from C4 to C7.  

The June 1974 VA examination revealed a normal examination of the cervical spine.  X-rays of the cervical spine revealed metallic densities in the cervical soft tissues with no bony abnormality demonstrated.  

The VA examination reports dated in August 2006 are unrelated to the claimed cervical spine disability.  

The RO denied the claim in an October 2006 rating decision. The basis of the denial of the claim was that the cervical spine disability was neither incurred in nor caused by service. 

The Veteran submitted the current application to reopen his claim for service connection for a cervical spine disability in April 2009.  Evidence associated with the claims file since the final prior denial consists of VA outpatient treatment reports dated through February 2013; private treatment reports from various providers including Rehabilitation, Sports, and Spine Center; Providence Physician Group; and S. Wright, Jr., M.D.; VA examination reports dated in June 2009, July 2009, June 2010, October 2010, and April 2011; and the Veteran's testimony from a September 2013 Travel Board hearing.

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior denial, the Veteran has submitted medical evidence linking his shell fragment wound injuries in service to his current cervical spine disability.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim for service connection for a cervical spine disability is reopened.  The Board will next address whether service connection is warranted.  

The Veteran claims that a current cervical spine disability is related to residuals of shell fragment wounds sustained in service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service medical records show that the Veteran sustained multiple fragment wounds of the chest, abdominal wall, left arm, and both legs with no artery or nerve involvement in September 1969 following a mine explosion.  

The June 1974 VA examination revealed a normal examination of the cervical spine.  X-rays of the cervical spine revealed metallic densities in the cervical soft tissues with no bony abnormality demonstrated.  

A May 2006 MRI of the cervical spine from a private provider revealed mild multilevel degenerative foraminal stenosis and prominent degenerative disc disease and marginal spurring from C4 to C7.  

VA outpatient treatment reports also include an MRI of the cervical spine obtained in May 2009 which revealed a moderate to severe degree of central canal narrowing from C4-5 and C6-7 and multilevel moderate to severe neural foraminal narrowing from C4-5 and C6-7.  

At an April 2011 VA examination, the Veteran reported that his neck pain began following the shell fragment wound injuries in service.  Following a physical examination and review of x-rays, the examiner diagnosed the Veteran with degenerative joint and degenerative disc disease of the cervical spine.  

In a May 2011 VA addendum opinion, another examiner reviewed the claims file and April 2011 examination report and opined that the Veteran's cervical spine disability was less likely than not related to or caused by the Veteran's in-service injury for which he received a Purple Heart.  The examiner's rationale was that while the Veteran sustained shrapnel injury to his neck, the injury appeared to have been superficial and did not involve any underlying bony structure at the time of the injury because the Veteran's had no documented neck pathology during service.  She noted that the Veteran had an intercurrent neck injury in 1996.

The Veteran submitted a June 2013 medical record and statement from S. Wright, M.D., which indicates that Dr. Wright reviewed a computed tomography (CT) scan of the cervical spine and noted that there was a metal fragment very close to where the left C5 nerve root exited the spine and an October 2011 MRI of the cervical spine which showed a large metal artifact at the same site.  Additionally, there were degenerative changes in the cervical spine evident at that level.  Dr. Wright noted that the Veteran reported that he had suffered from pain, numbness, and tingling since the explosion in Vietnam in 1969.  The examiner concluded that based on a review of the Veteran's medical history, it was probable (greater than 50 percent chance) that the Veteran's neck, shoulder, and upper extremity pain were caused by, at least in large part, the tremendous impact of the rocket explosion that struck the Veteran's bulldozer in service.  Dr. Wright's rationale was that there was convincing data that the Veteran's neck and body were subjected to a tremendous explosion with evidence of direct, unquestionable damage by metal fragments to the Veteran's neck and body.  

At a September 2013 Travel Board hearing, the Veterans testified that he sustained shrapnel injuries to his neck during an explosion in service and was hospitalized for several months.  He stated that following service he reported neck complaints at to family physician, for which he was treated.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a cervical spine disability.  

The Veteran's statements in support of his claim are construed as alleging the presence of current disability manifested by pain and a nexus between in-service trauma and the current disability.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of neck pain.  Layno v. Brown, 6 Vet. App. 465 (1994).

Moreover, the Board notes that while the May 2011 VA examiner opined that it was less likely than not that the Veteran's current cervical spine disability was related to service, Dr. Wright opined that it was at least as likely as not that the Veteran's cervical spine disability was related to his injuries in service.  Dr. Wright provided a thorough rationale and cited to medical evidence in reaching his conclusion.  

Consequently, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cervical spine disability is related to injuries he sustained in service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a cervical spine disability is warranted.  Therefore, service connection for a cervical spine disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for a cervical spine disability is reopened.

Entitlement to service connection for a cervical spine disability is granted.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

The Veteran was last provided VA examinations to assess his service-connected PTSD and shell fragment wound scars in October 2010 and June 2010.  Consequently, those examinations are more than three years old.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examinations are stale.  The Veteran's service-connected disabilities may have worsened since the date of the last examination and the Veteran testified that the disabilities were not adequately rated because his PTSD symptomatology was worse and his scars were visible and disfiguring.  In order to properly adjudicate the increased rating claims, VA examinations should be scheduled.

With regard to the TDIU claim, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining or retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

In this case the Veteran is service-connected for PTSD, currently rated 30 percent; a right shoulder disability, rated 20 percent; residuals of shell fragment wounds of the left hand, rated 10 percent; tinnitus, rated 10 percent; traumatic brain injury, rated 10 percent; bilateral hearing loss, rated 0 percent; and multiple scars as residuals of shell fragment wounds, currently rated 0 percent.  The combined service-connected disability rating is 60 percent.  In addition, the Board is granting the Veteran's claim for a cervical spine disability herein and because the Veteran contends that his service-connected PTSD and multiple scars as residuals of shell fragment wounds warrant increased ratings, the Veteran's combined rating may meet the schedular criteria for a TDIU after implementation of service connection for the cervical spine disability and after readjudication of the increased rating claims for PTSD and scars.  Consequently, after implementation of service connection for a cervical spine disability and readjudication of the service-connected PTSD and scars, the AOJ should determine whether the Veteran meets the schedular criteria for TDIU, and if so, obtain any necessary examinations to determine whether he is unemployable due to his service-connected disabilities.  

Associated with the claims file is a disc from the Social Security Administration (SSA) which includes medical records.  However, the medical records have not been printed or associated with the claims file.  Those records should be printed and associated with the claims file.  

VA outpatient treatment reports dated through February 2013 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any additional records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated after February 2013.

2.  Print the Veteran's SSA disability records from the disc provided by the SSA included in the Veteran's claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  If the Veteran is felt to be capable of employment, the examiner should state what type and what accommodations would be needed due to service-connected disability.

4.  Then, schedule the Veteran for a VA examination to determine the current severity of the service-connected shell fragment wound scars of the cervical spine and bilateral lower extremities.  The examiner should review the claims file and should note that review in the examination report.  The examiner should report the size (length and width) of the scars and report whether the scars are deep (associated with underlying soft tissue), unstable (frequent loss of the covering of skin over the scar), painful on examination, or limit the function of the parts affected.  If the scars limit the function of the parts affected, the examiner should report the degree of limitation of the parts affected, including any limitation of motion of the affected joints.  The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusions reached.

5.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



___________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


